Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In claim 2, Line 2 after “1,” insert “wherein condition (i) is met.”.

In claim 2 delete Lines 3-5.

Cancel claim 3.

In claim 4, Line 3 after “comprises” and before “to” delete “45%” and insert “55%”.

In claim 13, Line 2 after “1,” insert “wherein condition (i) is met.”.

In claim 13 delete Lines 3-5.

Cancel claim 14.


Authorization for this examiner’s amendment was given in a telephone interview with Shawn Hamidinia on 9/10/2021.
Statement of reasons of Allowance
The present claims are allowable over the “closest” prior art Sato et al (WO 2012/093505, see English language equivalent US 2013/0289157), Kuribayashi et al (US 2005/0271725), and Madsen et al (US 2007/0009582) for the following reasons:

Sato et al discloses an adhesive hydrogel comprising a polymer matrix, water, a polyhydric alcohol, and an electrolyte. The amount of water is 10 to 50 wt. %. Claims 1 and 12 recites that the high water content hydrogel comprises water in the amount of 55 to 70 wt. % and 60 to 70 wt. %, respectively. Thus, the reference discloses water content outside of the scope of the present claims and does not disclose or suggest amounts are required by claims 1 and 12.

Kuribayashi discloses an adhesive gel composition, i.e. an adhesive hydrogel composition, comprising a polyhydric alcohol, water in the amount of 10 to 80 wt. %, ionic synthetic polymers such as polyacrylic acid in the amount of 0.1 to 3.0 wt. %, and non-ionic polymers such as polyvinyl alcohol in the amount of 0.2 to 2.0 wt. %. However, the reference does not disclose or suggest that the gel composition comprises a polymer matrix comprises N,N-dimethyl(meth)acrylamide in the amount of 0.5 to 5.0 wt. % as required by condition (i) of the claims. Furthermore, the reference discloses that the ionic synthetic polymers contributes to preventing drug absorption from deteriorating, because it does not require positive addition of electrolytes at the time of pH adjustment and therefore, the reference does not disclose an electrolyte comprising sodium sulfate as required by condition (ii) recited in claims 1 and 12. 


	
	In light of the above, it is clear that Sato et al, Kuribayashi, and Madsen et al, either alone or in combination do not disclose or suggest the hydrogel composition as required by claims 1 and 12.
	
In light of the above, the present claims are passed to issue.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander C. Kollias whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM EST 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767